In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1509V
                                          UNPUBLISHED


    BARBARA GILL,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: July 15, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On September 30, 2019, Barbara Gill filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that was administered
to her on October 4, 2016. Petition at 1; Stipulation, filed on July 14, 2022, at 2, 4.
Petitioner further alleges that she received the vaccine in the United States, that she
experienced the residual effects of her injury for more than six months, and there has
been no prior award or settlement of a civil action for damages as a result of her alleged
condition. Petition at 1, 4; Stipulation at ¶¶ 3-5. “Respondent denies that [P]etitioner
sustained a SIRVA Table injury; denies that the vaccine caused [P]etioner’s alleged
shoulder injuries, or any other injury; and denies that her current condition is a sequelae
of a vaccine-related injury.” Stipulation at ¶ 6.
1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on July 14, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $21,700.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


                                                     )
BARBARA GILL,                                        )
                                                     )
                          Petitioner,                )
                                                     )       No. 19-1509V
V.                                                   )       Chief Special Master Corcoran
                                                     )       ECF
SECRETARY OF HEALTH AND                              )
HUMAN SERVICES,                                      )
                                                     )
                          Respondent.                )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

        1. Ba~bara Gill, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10to-34 (the "Vaccine Program'l

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § I 00.3 (a).

       2. Petitioner received the flu vaccine onor about October 4, 2016.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she sustained a Shoulder Injury Related to Vaccine

Administration ("SIRVA") foJlowing her flu vaccine, within the time period set forth in the

Table, or in the alternative, that her alleged shoulder injuries were caused by the vaccine. She

further alleges that she experienced the residual effects of her alleged injuries for more than six

months after vaccine administration.
       5. Petitioner represents that there has bee~ L:o prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that her

cun-ent condition is a sequelae of a vaccine-related injury.

       7. Maintaining their above-stated positions, the partiesneverthe]e~ now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry ofjudgment reflecting a decision consistent wjth

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $21,700.00 in the fo1m of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U .S.C.
        §300aa-I 5(a).

        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and

af ter petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys• fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or



                                                  2
State health benefits programs ( other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.

       11. Payments made pursuant to paragraphs 8 and 9 of this Stipulation will be made in

accordance with 42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

        12. TI1e parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payment described in paragraph 8 and any amount awarded pursuant

to paragraph 9, petitioner, in her individual capacity and on behalf of her heirs, executors,

administrators, successors or assigns, does forever irrevocably and unconditionally release,

acquit and discharge the United States and the Secretary of Health and Hwnan Services from any

and all actions or causes of action (including agreements, judgments, claims, damages, loss of

services, expenses and all demands of whatever kind or nature) that have been brought, could

have been brought, or could be timely brought in the Court of Federal Claims, under the National

Vaccine lnjury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any

way growing out of, any and all known or unknown, suspected or unsuspected personal injuries

to or death of petitioner resulting from, or alleged to have resulted from, the flu vaccination

administered on October 4, 2016, as alleged by petitioner in a petition for vaccine compensation

filed on or about September 20, 2019, in the United States Court of Federal Claims as petition

No. 19-1509V.




                                                   3
       14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. lf the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the te1ms ofthis Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a fuil anRespectfully submitted,


PETITIONER:



BARBARA GILL

ATTORNEY OF RECORD FOR                                          AUTHORIZED REPRESENTATIVE
PETITIONER:                                                     OF THE ATTORNEY GENERAL:



BRUCE W. SLANE, ESQ.
The Law Office of Bruce W. Slane, P.C.
                                                                ~~A~£~ r-----
                                                                Deputy Director
188 East Post Rd., Suite 205                                    Torts Branch
White Plains, NY 10601                                          Civil Division
Tei: (914) 269-2010                                             U.S. Department of Justice
Email: bruce@slane-law.com                                      P.O. Box 146
                                                                Benjamin Franklin Station
                                                                Washington, DC 20044-0146



AUTHORIZED REPRESENTATIVE OF                                    ATTORNEYOFRECORDFOR
THE SECRETARY OF HEALTH AND                                     RESPONDENT:
 HUMAN SERVICES:
 George R. Grimes ~DlgitallysignedbyGeorgeR.
                  ; \(>rimes •S 14
 -s 14          // ~15;;-.,.e,2022.06.30, 4,s4,2, .04•00·
 CDR GEORGE REED GRIMES, MD, JvfPH                               CLAUD~
 Director, Division of Injury                                    Senior Trial Attorney
  Compensation Programs                                          Torts Branch, Civil Division
 Health Systems Bureau                                           U.S. Department of Justice
 Health Resources and Services                                   P.O. Box 146
  Administration                                                 Benjamin Franklin Station
 U.S. Department of Health                                       Washington, D.C. 20044-0146
  and Human Services                                             Tel: (202) 919-6599
 5600 Fishers Lane, 08N146B                                      Email: claudia.gangi@usdoj.gov
 Rockville, MD 20857

 Dated:       7- /'1: - 1. 2..


                                                            5